     Case 1:19-cv-03379-LAP Document 23 Filed 05/16/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                               )
METSO MINERALS CANADA INC.
and METSO MINERALS INDUSTRIES,
INC.,                                          )
                          Petitioners.         ) Case No. 1:19-cv-03379-LAP
                    V.
                                               ) DECLARATION OF THOMAS E. RILEY
ARCELORMITTAL EXPLOITATION
MINIERE CANADA and
ARCELORMITTAL CANADA INC.,

                         Respondents.          )


I. Thomas E. Riley, declare as follows:

       1.      1 am a partner at Herbert Smith Freehills New York LLP. counsel of record

for Respondents ArcelorMittal Exploitation Minière Canada se.n.c. and ArcelorMittal

Canada Inc. (“ArcelorMittal”) in the above-captioned action.

       2.      I submit this declaration in support of ArcelorMittal’s Cross-Petition to

Vacate Arbitration Award and ArcelorMittal’s Oppositton to Petition to Confirm

Arbitration Award in the arbitration commenced by ArcelorMittal against Metso Minerals

Canada. Inc. and Metso Minerals Industries. Inc. (collectively. “Metso”; together with

ArcelorMittal, the p     ties)
                                 under the auspices of the International Chamber of Commerce

(the “ICC”) captioned .4rcelorMittal Exploitation Minière Canada and AicelorMittal

Canada Inc. v. Metso Minerals Canada J;,c. anciMetso Minerals Industries, Inc., Case No.

22034/RD/MK (the “Arbitration”).
       Case 1:19-cv-03379-LAP Document 23 Filed 05/16/19 Page 2 of 5




          3.     I make this declaration based on personal knowledge of the facts set forth in

this declaration, which 1 have acquired in my role as counsel for ArcelorMittal. If called

upon to testify, I could and would testify competently thereto.

         4.      Attached hereto as Exhibit A is a true and   correct copy of   that certain

Contract for Capital Purchase N°4500148475 by and between Metso and ArcelorMittal,

dated February 21, 2011.

         5.      Attached hereto as Exhibit B is a true and correct copy of ArcelorMittal’s

Request for Arbitration, dated June 14, 2016.

         6.      Attached hereto as Exhibit C is a true and coriect copy of the Terms of

References executed by ArcelorMittal, Ivietso. and the members of the InternationaL Court

of   Arbitration (“ICC’) arbitral tribunal (the “Tribunal’), dated January 2, 2017.

         7.      Attached hereto as Exhibit D is a true and correct copy of the witness

statement of ArcelorMittals witness Bruno Audet. dated May 1. 2017.

         8.      Attached hereto as Exhibit E is a true and correct copy of the witness

statement of ArcelorMittal’s witness Guy Laberge, dated May 5,2017.

          9.     Attached hereto as Exhibit F is a true and correct copy of the witness

statement of ArcelorMittal’s witness Tony Robinson, dated May 5,2017.

          10.    Attached hereto as Exhibit G is a true and correct copy of ArcelorMittal’s

Amended Statement of Claim, dated October 3, 2016.

          11.    Attached hereto as Exhibit 1-1 is a true and correct copy of Metso’s Statement

of Defense, dated October 19, 2017.

          12.    Attached hereto as Exhibit lisa true and correct copy of the Report of

Metso’s expert witness Professor Nathalie Vézina. dated October 12, 2017.




                                                                                               9
     Case 1:19-cv-03379-LAP Document 23 Filed 05/16/19 Page 3 of 5




        13.    Attached hereto as Exhibit J is a true and correct copy of Metsos

Supplemental Statement of Defense, dated December 11. 2017.

       14.     Attached hereto as Exhibit K is a true and correct copy of the Report of

ArcelorMittal’s expert witness Hon. Jean-Louis Baudouin, dated February 13, 2018.

       15.     Attached hereto as Exhibit L is a true and correct copy of ArcelorMittal’s

Statement of Reply, dated February 20, 2018.

       16.     Attached hereto as Exhibit M is a true and correct copy of Metso’s

Statement of Rejoinder, dated April 24, 2018.

       17.     Attached hereto as Exhibit N is a      true   and correct copy of the relevant

excerpt from the transcript of day 1 of the hearing in the Arbitration, dated June 4. 2018.

       18.     Attached hereto as Exhibit 0 is a true and correct copy of the relevant

excerpt from the transcript of day 2 of the hearing in the Arbitration, dated June 5,2018.

       19.     Attached hereto as Exhibit P is a true and correct copy of ArcelorMittal’s

Post-Heanng Brief, dated October 1, 2018.

       20.     Attached hereto as Exhibit      Q is a true and correct copy of Post-Hearing
Memorial. dated October 1,2018.

       2!.     Attached hereto as Exhibit R is a true and correct copy of decision rendered

by the Majority of the tribunal, dated March 20, 2019.

       22.     Attached hereto as Exhibit S is a true and correct copy of the dissenting

opinion of Hon. Louise Otis, dated March 20, 2019.

       23.     Attached hereto as Exhibit T is a true and correct copy of the Supreme

Court of Canada’s decision in   Banqite   dc Montreal v Bail Lt3c. [1992] 2 5CR 554.

       24.     Attached hereto as Exhibit U is a true and correct copy of the Supreme

Court of Canada’s decision in .1BB Inc.    r   Donirar Inc.. [2007] 3 5CR 461.




                                                                                                3
     Case 1:19-cv-03379-LAP Document 23 Filed 05/16/19 Page 4 of 5




       25.     Attached hereto as Exhibit V is a true and correct copy of Article 24 of the

2017 ICC Rules of Arbitration and Mediation.

       26.     Attached hereto as Exhibit \V is a true and correct copy of Article 6 of the

Québec Civil Code.

       27.    Attached hereto as Exhibit X is a true and correct copy of Article 7 of the

Québec Civil Code.

       28.     Attached hereto as Exhibit Y is a true and correct copy of Article 1375 of

the Québec Civil Code.

       29.    Attached hereto as Exhibit Z is a true and correct copy of Article 1708 of

the Québec Civil Code.

       30.     Attached hereto as Exhibit AA is a true and correct copy of Article 1726 of

the Québec Civil Code.

       31.    Attached hereto as Exhibit BB is a true and correct copy of Article 2098 of

the Québec Civil Code.

       32.     Attached hereto as Exhibit CC is a true and correct copy of Article 2100 of

the Québec Civil Code.

       33.    Attached hereto as Exhibit DD is a true and   coiTect copy of   Article 2102 of

the Québec Civil Code.

       34.     Attached hereto as Exhibit EE is a true and correct copy of Article 2118 of

the Québec Civil Code.

       35.     Attached hereto as Exhibit FF is a true and correct translation of a selection

from the legal treatise on the law of Québec. Andrée Laprise and Deals Vaugeois (eds.),

The Reforni oft/ic Ciii! Code, Ob/igatioiis.Noniiiiate Contiacts (Les Presses de

1*Jniversité Laval 1993).




                                                                                                4
    Case 1:19-cv-03379-LAP Document 23 Filed 05/16/19 Page 5 of 5




      36.   I declare under penalty of peijury that the foregoing is true and correct.


Dated: May 16, 2019
       New York, New York
                                            Respectfully submitted,


                                            HERBERT SMITE-I FREEHILLS
                                            NEW YORK LLP

                                    By:    /c/ Thomas E. Rilei
                                           Thomas E. Riley
                                           A. Robert Dawes
                                           450 Lexington Aye, 14th Floor
                                           New York. New York 10017
                                           Tel: (917) 542-7801
                                           Fax: (917) 542-7601
                                           Thomas.Riley@hsf.com
                                           Robert.Dawesci4hsf corn

                                           Artorneis for Cross—Petitioners /Respondeitts
                                           AreelorMittal Exploitation Minièie Canada
                                           s. a. ii. a. and 4,eelojtlittal Canada fur.
